Citation Nr: 1533151	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  08-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating greater than 50 percent for major depressive disorder, to include entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.R.

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the undersigned in May 2010, and he and J.R. also testified before a Decision Review Officer (DRO) in April 2009.  Transcripts of both hearings are of record. 

The Board remanded this case for further development in December 2010.  While on remand, a 50 percent rating for the Veteran's major depressive disorder was granted by rating decision dated in April 2012 for the entire period on appeal.  The Board remanded this case again in June 2014.  It now returns for appellate review.

Entitlement to TDIU was granted effective May 1, 2012 in a June 2013 rating decision based on the combined effects of a number of service-connected disabilities.  The Veteran did not appeal this determination.  The only issue on appeal before the Board is entitlement to TDIU based solely on the Veteran's major depressive disorder, which is part and parcel of the evaluation of this disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



FINDING OF FACT

The Veteran's major depressive disorder has been manifested by moderate symptoms including intermittent depression, anxiety and panic attacks, flattened affect, memory impairment, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, resulting in no worse than reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 50 percent for major depressive disorder, including a total rating based on individual unemployability, have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.3, 4.16, 4.130, Diagnostic Code 9434 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327 (2014).  

Because the appeal of the initial rating assigned the Veteran's service-connected major depressive disorder stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a September 2006 letter provided all notice required under the VCAA, including how VA determines the degree of disability, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, a September 2012 letter provided all notice required under the VCAA with regard to the issue of entitlement to TDIU, followed by adequate time for the Veteran to submit additional information and evidence prior to adjudication of this issue.  See id.

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Adequate VA examinations were performed in April 2009, March 2011, and August 2014.  The examination reports include consideration of the Veteran's relevant medical history and set forth clinical findings and opinions that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material worsening of the Veteran's major depressive disorder since the August 2014 VA examination, and thus further examination is not warranted.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this case in December 2010 and June 2014 for further development.  Specifically, as relevant to the issues on appeal, the Board instructed the agency of original jurisdiction to obtain SSA records pertaining to his disability benefits claim and recent VA treatment records, and to arrange for current VA examinations.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  Stegall v. West, 11 Vet. App. 268, 271 (1998); but see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  The Board finds substantial compliance with all remand directives applicable to the issue on appeal. 

The Veteran testified at a hearing before the undersigned in May 2010, and at a hearing before a DRO in April 2009.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearings, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the hearing officer and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for VA examinations to address the outstanding issue of whether the Veteran's major depressive disorder has satisfied the criteria for a higher rating and whether it results in unemployability, and to obtain SSA and recent VA treatment records.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless, in relevant part, by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Increased Rating

The Veteran contends that an initial rating greater than 50 is warranted for his service connected major depressive disorder.  For the following reasons, the Board finds that entitlement to a higher rating is not established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

Almost all mental health disorders, including major depressive disorder, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The preponderance of the evidence shows that the Veteran's major depressive disorder has more nearly approximated the criteria for a 50 percent rating throughout the pendency of this claim, and has not more nearly approximated the criteria for a 70 percent rating or higher at any point.  

With regard to the criteria for a 100 percent rating under the Rating Formula, not only does the evidence of record show that the Veteran has none of the symptoms associated with that rating or any equivalent in severity, but also clearly establishes that the Veteran does not have total social and occupational impairment due to his depressive disorder.  In order to satisfy the criteria for 100 percent rating, the Veteran's depressive disorder must cause the functional impairment correlated with that rating, irrespective of whether there may be symptoms equivalent in severity.  See Vazques-Claudio, 713 F.3d at 118.  The April 2009 and March 2011 VA examination reports and VA treatment records show that he was employed full time as a security guard until August 2008 when he left due to cut backs in hours unrelated to his job performance.  These reports and the VA treatment records further show that it is principally the Veteran's physical conditions, including the effects of medication he takes for them, that limit his ability to work.  At the time of the April 2009 VA examination, he was looking for work, but stated that he was on pain medication and thus was unable to pass urine tests as a necessary precondition of employment.  The examiner found that the Veteran's psychiatric symptoms had a minimal negative impact on his ability to obtain and maintain physical or sedentary employment.  

Similarly, the March 2011 VA examiner stated that the Veteran was not unemployable due to his psychiatric disorder.  The examiner found that while the Veteran's depressive symptoms, particularly his irritability and poor concentration, were likely to negatively impact his ability to obtain and maintain gainful employment, being unemployed had increased his depressive symptoms and these would likely improve somewhat if he were to secure employment.  The examiner further observed that at the same time, the Veteran's significant physical disabilities were severely hindering his ability to find employment.  The fact that the examiner found that the Veteran's psychiatric symptoms would negatively impact his ability to obtain and maintain employment clearly does not equate to a finding of total occupational impairment.  On the contrary, the examiner found that the Veteran's symptoms would improve to some extent if he were to find employment, and that it was his physical disabilities that were hindering his ability to work. 

The August 2014 VA examination report further shows that the Veteran's major depressive disorder is not productive of total occupational and social impairment.  Rather, the examiner found based on a review of the claims file and prior VA examination reports, as well as a psychiatric examination of the Veteran, that his symptoms were moderate in nature, and that the depressive disorder resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The Board notes that the examiner erroneously stated that there was no diagnosis of a traumatic brain injury (TBI) and thus it was not possible to differentiate what portion of the Veteran's occupational and social impairment was caused by the TBI as opposed to the major depressive disorder.  In fact, service connection has been established for a TBI, and a separate rating has been assigned this disability.  The examiner's mistake was not prejudicial and did not compromise the adequacy of the examination, as the examiner apparently assumed that all impairment was attributable to the Veteran's depressive disorder.  Thus, if anything, this finding was favorable to the claim, as a finding to the contrary could indicate that the Veteran's depressive disorder in itself was less severe, in that some of his symptoms or functional impairment would be attributable to a different disability.  This examination report also reflects that the Veteran and his wife "get along," but with frequent arguments, and that the Veteran maintained positive relationships with his two adult stepdaughters and four granddaughters.  He also reported a good relationship with his mother and father, and was "close" with his two younger siblings.  This evidence weighs against total social impairment. 

The SSA records do not otherwise support total occupational and social impairment due to the Veteran's major depressive disorder.  A January 2009 private examination was conducted by a Dr. S. Pittenger, Ph.D. to assess the Veteran's eligibility for SSA benefits.  At the examination, the Veteran reported working part time remodeling an apartment with his father.  He also reported having a "generally good" relationship with his parents and also had a few friends.  This report weighs against total social impairment, and is neutral on the issue of total occupational impairment.  A February 2009 SSA psychiatric evaluation (Psychiatric Review Technique) reflects findings of moderate limitation with regard to difficulties in maintaining social functioning and difficulties in maintaining concentration, persistence or pace, and mild impairment regarding restriction of activities of daily living.  The Veteran was also found to have had one or two episodes of decompensation, each of extended duration.  The examiner concluded that the Veteran was moderately limited or had no significant limitations in various areas of functioning, including understanding and memory, sustained concentration and persistence, and social interaction.  This evidence shows that the Veteran did not have total social impairment and retained some occupational functioning.  Accordingly, it weighs against total social impairment, and also weighs against, or at least does not support, total occupational impairment due to major depressive disorder. 

The January 2011 SSA disability determination found that the Veteran was disabled for SSA purposes, with a primary diagnosis of back disorders and a secondary diagnosis of affective/mood disorders.  This finding does not support total occupational and social impairment resulting solely from the Veteran's major depressive disorder, as it is based both on his back disorder and psychiatric disorder, with his back disorder playing a larger role in disability for SSA purposes.  Moreover, SSA's criteria for determining disability differ from VA's rating criteria.  See White v. Principi, 243 F.3d 1378, 1380-81 (Fed. Cir. 2001) (discussing differences between SSA's criteria and VA's criteria for determining disability); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or binding on VA since the agencies have different disability determination requirements).  For example, SSA does not take into account whether total social impairment exists, as required under the General Rating Formula.  Finally, to the extent the determination of disability based on affective/mood disorders is based on the above evidence, including the SSA examinations, the Board has already explained in the preceding paragraphs its reasons for finding that such evidence does not support total occupational and social impairment under the criteria for a 100 percent rating set forth in 38 C.F.R. § 4.130, DC 9434.  Accordingly, the Board finds that SSA's disability determination regarding affective/mood disorders is outweighed by the findings of the examiners discussed above, who generally concluded that total occupational impairment is not present, and whose reports also show that the Veteran does not have total social impairment, for the reasons discussed above. 

In sum, as the evidence does not support total social and occupational impairment due to major depressive disorder, but rather reflects affirmative findings that the very opposite was found to be true by VA psychologists and the SSA examiner, the preponderance of the evidence shows that the criteria for a 100 percent rating are not satisfied or more nearly approximated.  See 38 C.F.R. § 4.130, DC 9434.

The preponderance of the evidence also weighs against assignment of a 70 percent rating, and shows that the Veteran's major depressive disorder has more nearly approximated the criteria for a 50 percent rating.  In this regard, a 70-percent rating requires deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the symptoms listed in the criteria corresponding to a 70-percent rating or to symptoms of equivalent severity, frequency, and duration.  See 38 C.F.R. § 4.130, DC 9434; see also Vazquez-Claudio, 713 F.3d at 117 (holding that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) made clear in this regard that it is not sufficient that a claimant's symptoms adversely impact work, school, family relations, judgment, thinking, and mood in order to establish entitlement to a 70-percent rating.  See Vazques-Claudio, 713 F.3d at 116.  If such were the case, "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that when sections 4.126 and 4.130 are read together, the severity, frequency, and duration of the symptoms themselves "play an important role" in determining the disability level.  Id. at 116-17.  Thus, in order to determine whether a 70-percent rating is warranted, the Board must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118. 

The Board finds that the Veteran's symptoms are not equivalent in severity, frequency, or duration to the symptoms corresponding to a 70 percent rating, or that they do not produce the occupational and social impairment associated with this evaluation.  A February 2007 VA treatment record reflects that the Veteran was "generally doing well," with mood and affect "generally normal."  He did not feel depressed.  A GAF score of 51 was assigned.

A May 2007 VA treatment record reflects that the Veteran had "become depressed," and was isolating, irritable, and sleeping a lot.  His mood was "rather sad."  He "gave up" on a job promotion because he did not get along with a supervisor.  A GAF score of 49 was assigned.

A June 2007 VA treatment record shows that the Veteran reported being unhappy at his job and seeking another position.  He reported some mood swings and presented as "mildly irritable."  He was generally sleeping well but his appetite was poor.  His affect was slightly constricted.  

A July 2007 VA treatment record states that the Veteran's mood seemed brighter than previously and his depression was minimal.  A GAF score of 55 was assigned. 

An October 2007 VA treatment record reflects that the Veteran was upset because his wife, from whom he had been separated for years, was now seeking a divorce.  He was sleeping well but his appetite was somewhat diminished.  He reported a "good deal of anxiety," and presented as "rather anxious" but "minimally depressed," and "more irritable."  

A January 2008 VA treatment record reflects that the Veteran was having ongoing conflict with his separated wife.  He was not particularly depressed at the time.  He tended to isolate.  

In a June 2008 VA treatment record, the Veteran reported that he was feeling "down" and "depressed" and "[didn't] feel like doing anything."  He endorsed a lower than normal appetite.  He reported increased symptoms of depression over the past month which intensified in the past two weeks.  He described some "passive suicidal ideation" but denied an intent or plan to harm himself.  

Another June 2008 VA treatment record reflects that the Veteran received a note at work warning him of his irritable attitude.  

A July 2008 VA treatment record reflects that the Veteran reported "work issues" and showed a letter of reprimand for how he speaks to other workers.  The Veteran admitted to "isolating" because he did not have "any friends" and "like[d] it that way."  He reported generally being angry and interested in anger management. 

A December 2008 VA neuropsychological evaluation report reflects that the Veteran reported progressing difficulties with everyday memory and cognitive functioning secondary to a traumatic brain injury (TBI) from a motor vehicle accident, for which service connection has been established.  He reported large gaps in remote memory (e.g. not remembering high school "at all"), difficulty remembering specific dates and times, repeating himself in conversation, misplacing items, and forgetting the names of individuals known well to the Veteran.  He further indicated difficulty with attention, including racing thoughts, being easily "derailed," and trouble returning his attention to tasks once distracted.  He relied heavily on a planner.  He stated that he could function well after settling into a routine, but had difficulty initially developing these patterns.  He spent his days using a computer and working around his parents' home, making minor household repairs.  He described his mood as anxious and depressed.  He reported sitting in his room for days on end due to depressive symptomatology, either using the computer or listening to music.  He also reported frequent angry outbursts, in which he would yell at others and then "back off and regroup."  He did not report any physical altercations.  He further reported having panic attacks with chest pains and heart palpitations.  With regard to occupational functioning, he reported that mood swings, memory problems, and difficulty with authority figures negatively impacted his job performance and impeded promotion. 

The December 2008 VA neuropsychological report reflects that the Veteran performed normally on tests of general cognitive functioning and some measures of attention, executive functioning, language, visuoconstruction, and memory.  He demonstrated impairment in motor speed and dexterity, one measure of attention and sustained vigilance, and processing speed.  Memory testing revealed no significant functional impairments.  The examining clinician concluded that the Veteran's only deficits were in the domains of attention and processing speed, areas which were affected by both depression and TBI.  Other risk factors for cognitive impairment included chronic pain and prescription medications with potential cognitive side effects such as opiates.  The clinician noted, however, that the course of recovery from TBI was improvement followed by stabilization, and thus the more recent "subjective decline" may reflect an increase in depressive symptomatology.  

The January 2009 private examination report reflects that the Veteran reported difficulties with depressed mood and a pattern of panic attacks.  He also had difficulties with concentration and memory, which the examiner noted might be associated with side effects from the Veteran's current medication regiment.  In this regard, the examiner noted that the Veteran was treated with morphine for back pain, as well as an antianxiety medication and Valium.  During the interview, the Veteran was noted to display a slow speech pattern.  His speech was also slurred in tone or dysarthric.  His affect was flat and his eye contact was unvarying.  He appeared to stare at the examiner.  The examiner observed that these patterns appeared to be associated with medication side effects.  The Veteran reported difficulties with concentration, such as when viewing television, as well as in his recent employment position as a security guard.  With regard to his "pattern of depressed mood," the Veteran stated that he did not want "to do anything," and felt "lazy," asserting that he wanted to stay in bed "all the time."  The examiner noted that these patterns may also be associated with medication side effects.  He also related a longstanding pattern of difficulty with impulsive anger, stating that he expressed anger verbally and not physically.  He denied a pattern of violence.  The Veteran reported mood difficulties for most of the day on a daily basis, and that these had intensified since he discontinued working and had a reduced level of activity.  He also described a poor level of interest in recreational activities, stating that in the past he enjoyed fishing, hiking, and going on car rides.  Presently he spent most of his time in his room watching television.  He denied suicidal ideation or a history of suicide attempts, but stated that he did develop suicidal ideation at one point eight months earlier which he attributed to medication side effects from a different form of antidepressant medication which he was no longer taking.  He reported daily panic attacks occurring about once per day and which he described as a feeling of tightness in the chest and a feeling of confinement, as well as an intense feeling of nervousness.  The panic attacks may be triggered by crowded settings, and he did not visit shopping malls due to anxiety.  He stated that otherwise his panic attacks did not lead to the development of formal patterns of avoidance interfering with everyday functioning.  The Veteran reported that he had experienced panic attacks most of his adult life, but the frequency had "increased somewhat" in recent years. 

The January 2009 private examination report further reflects that with regard to activities of daily living, the Veteran participated in daily household cleaning chores and prepared meals, but at times had trouble motivating himself to cook.  He did his own shopping.  With regard to social functioning, the Veteran reported having a "generally good" relationship with his parents and also had a few friends.  He stated that he withdrew from social relationships between five and seven years earlier as he felt that some of the individuals he was associating with "were influencing him in a manner which may have contributed to drug use."  He also felt somewhat anxious in dealing with the public or meeting people for the first time.  He described a longstanding pattern of rapid escalation to anger and some impulsivity in terms of verbal aggression.  

The January 2009 private examination report reflects that on formal assessment, the Veteran's concentration did appear impaired.  He was able to complete testing correctly, but with a very slow rate of speed and a great deal of effort.  His grooming and cleanliness were within normal limits.  His thought process was slow, but otherwise organized and goal directed.  He denied hallucinations.  He did not present with delusional thought content.  His insight and judgment appeared fair to poor.  The examiner assigned a GAF score of 48. 

The February 2009 SSA psychiatric evaluation (Psychiatric Review Technique) reflects the examiner's findings of no significant limitations with regard to the ability to remember locations and work-like procedures and the ability to understand and remember very short and simple instructions, and moderate limitations with regard to the ability to understand and remember detailed instructions.  Moderate limitations were also found with regard to the ability to carry out detailed instructions, maintain attention and concentration for extended periods, perform activities within a schedule and maintain regular attendance, sustain an ordinary routine without special supervision, and to work in coordination with or proximity to others.  Further, moderate limitations were found with regard to the ability to complete a normal work day and work week without interruptions without interruptions from psychologically based symptoms and to perform at a consistent pace.  Moderate limitations were also found with regard to the Veteran's ability to interact with the general public.  No limitations were found with regard to his ability to ask simple questions or request assistance, accept instructions and respond appropriately to criticism, get along with coworkers and peers without distracting them or exhibiting behavioral extremes, and to maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness.  Finally, moderate limitations were found with regard to the ability to respond appropriately to changes in the work setting, and to set realistic goals or make plans independently of others.

At the April 2009 DRO hearing, the Veteran testified that he experienced daily panic attacks, which sometimes occurred more than once per day, which were triggered by situational factors such as being in a store surrounded by people or attending a family function and being afraid he would say the wrong thing.  He stated that he felt anxiety all the time.  He also endorsed crying episodes.  With regard to occupational functioning, the Veteran testified that he did not get along with people, especially people in positions of authority.  He gave as an example that if a supervisor told him to do a particular task, he might question the supervisor, and then do the task in a different way than as directed, which would result in a "disciplinary reaction" from the supervisor.  The Veteran also responded in the affirmative when asked if he had ever been in a physical altercation with a supervisor, stating that a year before he wound up in a "wrestling match" with his supervisor.  However, the Veteran stated that he continued working full time and that the supervisor left the job before he did.  The Veteran further testified that he had suicidal ideation approximately once or twice every two weeks.  However, he did not relate having an actual intent or plan to commit self harm.  With regard to family relations, the Veteran stated that he did not have a good relationship with his spouse, with whom he was going through a divorce, and that he tended to "isolate [himself] from family functions [sic]" because he was afraid of acting out or verbally abusing someone without realizing what he had said or did.  The Veteran stated that on a typical day he would "clean up, dress up" and do chores around the house.  He would then "retreat to [his] room" and only leave for meals or to go to the store for coffee or cigarettes.  The Veteran's sister-in-law testified that the Veteran would get "very worked up" about simple tasks like being asked to watch the dog, and that it was "overwhelming" and "very hard for him to concentrate." 

At the April 2009 VA examination, the Veteran denied any suicidal or homicidal ideation, or any history of suicidal or assaultive behaviors.  He also denied panic attacks or symptoms of mania.  He stated that he was "usually not" able to complete household tasks.  The examiner noted that the Veteran had slurred speech and a slow response, which was likely due to potent medications he was taking.  The examiner concluded that the Veteran's symptoms had a minimal impact on his ability to obtain and maintain employment, and that the Veteran's impaired communication skills would cause minimal interference with social functioning.  The examiner assigned a GAF score of 55. 

An April 2009 VA treatment record reflects that the Veteran reported increased irritability and difficulty getting along with others.  He was assigned a GAF score of 49. 

A June 2009 VA treatment record reflects that the Veteran reported an improved sense of well-being as a positive side effect of abstinence from "non-prescribed" addictive substances. 

An August 2009 VA treatment record reflects that the Veteran reported occasional problems with anger when driving his brother's children around on errands.  He stated that he would be looking for work as a security guard because his unemployment insurance was running out.  He was also seeking vocational training to acquire computer skills.  A GAF score of 55 was assigned. 

A February 2010 VA treatment record reflects that the Veteran reported occasional anger in the context of arguments with his wife.   

A March 2010 VA treatment record reflects that the Veteran reported a depressed mood for the past two weeks, with increased time spent in bed, low motivation, and neglect of household tasks such as laundry.  

An April 2010 VA treatment record reflects that the Veteran felt satisfaction with his successful completion of a training program.  He reported feeling anger toward fellow trainees, but refrained from arguing, yelling, or abusing them.  He stated that he was less successful managing his anger in other situations, such as with his wife or parents.  He was assigned a GAF score of 55. 

In his May 2010 hearing testimony before the undersigned, the Veteran stated that he went to bed at 10pm, and woke up around 10am or "whenever I feel like it" the next morning.  He stated he then would get mad at himself for forgetting things or not doing things that he "should've done," and would get argumentative with one of his stepdaughters.  The Veteran also stated that there was a possibility he would be admitted for psychiatric hospitalization because he told his psychologist that he was getting more seclusive, describing this as staying in his bedroom watching television, or just sitting there smoking.  The Veteran also described loss of appetite, stating that he only ate dinner and snacks at night.  With regard to occupational functioning, the Veteran testified that whenever he had a job he was in "constant conflict" with those around him such as co-workers.  He stated that he would forget to do tasks and be reprimanded, and would then get "defensive" and angry and start to fight.  He stated that his last job was as a security guard at a mall, and that the job was discontinued due to cutbacks.  However, he suggested that his social difficulties at work may also have been a factor.  With regard to social impairment, the Veteran stated that he could not be in large crowds or malls, and could not stay in a store a long time.  He also did not go to social gatherings, and avoided birthday parties.  He stated that he even did not feel comfortable around his own family sometimes.  He stated that he spoke with parents daily as they lived in the same building, and was also with his spouse on a daily basis.  He stated that their relationship had been "pretty bad a while ago," but they had been "working on things."  He added that he recently helped her to "better her apartment."  However, they had not lived together for the last five years, and the Veteran attributed this to his "pick[ing] fights."  He stated that he would constantly replay the fights in his head and "can't just shake it."  He also reported almost daily panic attacks. 

A December 2010 VA treatment record shows that the Veteran denied being chronically depressed, but rather had "good periods" such as during the summer when there was more to do.  At the time of this record, he had been experiencing "some depression" for about two weeks, but was feeling better.  Stressors included being out of work and needing an operation on his shoulder.  He believed he had got more depressed due to feeling groggy and not getting up to see his grandchildren, as well as due to arguments with his wife and other family members.  The Veteran also related having chronic anxiety predating his depression, such as around work, and that the anxiety had worsened twelve to thirteen years earlier.  He described the anxiety as manifested by physical symptoms such as chest pain and pain in his left arm, shortness of breath, some chills, sweats, and tightness in his stomach.  He stated that these symptoms still occur on occasion.  He stated that most of the time he just felt "grumpy."  The treating psychiatrist assigned a GAF score of 55. 

Another December 2010 VA treatment record reflects that the Veteran reported once weekly spending an entire day with curtains drawn in his dark apartment without speaking to anyone.  He noted this occurred when he reflected on his decreased ability to provide for his wife and family compared to prior to his head injury.  He noted thinking "I'm useless" at these times. 

In a January 2011 VA treatment record, the Veteran stated that he believed his depression was worse.  He noted having a tougher time getting out of bed when he did not have anything to do.  His mood was more "down" and sad.  Stressors contributing to depression included difficulties communicating with family members.  A GAF score of 52 was assigned. 

Another January 2011 VA treatment record dated later that month reflects that the Veteran reported an improved mood and feeling more alert and productive since taking a sleeping medication.  

A March 2011 VA treatment record reflects that the Veteran reported "ups and down [sic]" since his last visit, noting periods of feeling down and having low "self worth."  He stated that these down periods were triggered by such factors as seeing someone driving a nicer car than him, or getting into an argument with his wife.  He stated that he was so upset after one fight that he had passive suicidal ideation, with no plan or intent.  He went to sleep and the suicidal ideation resolved.  He stated that it had not recurred since.  A GAF score of 52 was assigned.  

At the March 2011 VA examination, the Veteran stated that he had difficulty finding a job.  He reported that he had been told he was on too many medications, and also could not lift enough or stand on his feet for extended periods.  He also reported having difficulty getting along with people in authority on the job.  He noted that his depressive symptoms had worsened since being unemployed.  He felt depressed "almost all the time."  His primary occupation had been with security companies but now he was unable to walk quickly due to back and leg pain.  The Veteran had almost daily contact with his wife but they had lived separately for the past five to seven years.  He also reported regular interactions with family and friends.  He mostly interacted with his extended family, as he lived in a triple decker house with relatives on other floors.  He enjoyed spending time with his grandchildren and saw his siblings regularly.  He also had one friend whom he saw occasionally.  For recreation, he enjoyed watching sports on television and fishing.  He used to enjoy hiking and climbing but was no longer able to engage in these activities.  He reported once incident in the past year when an acquaintance offered him drugs and the Veteran became angry and hit him in the shovel with a chest.  On examination, the Veteran was appropriately dressed, but with poor hygiene.  The examiner noted that the Veteran was able to maintain personal hygiene and activities of daily living, but struggled with keeping up with grooming and hygiene since not working.  There was no impairment with regard to thought process or communication.  Attention and concentration were fair.  The examiner found that the Veteran did not endorse symptoms consistent with panic attacks.  The examiner concluded that the Veteran's symptoms were moderate to severe, chronic and continuous.  The examiner assigned a GAF score of 55. 

A May 2011 VA treatment record reflects that the Veteran was "doing a little better" as he and his wife were considering moving back in together.  His anxiety was also improved and he had "smoother relations" with his family.  He denied a chronic depressed mood or significant depressive symptoms.  He continued to have occasional periods of feeling down or bad about himself, but in general he felt "ok."  A GAF score of 52 was assigned. 

A June 2011 VA treatment record reflects that the Veteran's mood was "excellent" and he was looking forward to moving in with his wife and "starting over" in their marriage after six years of separation.  A GAF score of 60 was assigned. 

A September 2011 VA treatment record reflects a psychologist's finding that the Veteran had reported no more than mild depressive symptoms during individual therapy sessions over the past three months, and no more than mild to moderate anxiety symptoms over the past three months.  A GAF score of 60 was assigned. 

A November 2011 VA treatment record reflects that the Veteran felt more relaxed and that his depression had improved also, although he still had some "bad days."  He was now living with his wife.  A GAF score of 58 was assigned. 

VA treatment records dated from late 2011 through June 2012 generally show that the Veteran reported doing well, and was working on moving into a new apartment with his spouse.  GAF scores of 65 were generally assigned.  

A September 2012 VA treatment record reflects that the Veteran reported an onset of depression shortly after his last visit, with "down moods," no energy, no motivation, spending a lot of time at home, sleeping late, and not getting dressed.  He denied suicidal ideation.  When he was able to muster the motivation, he enjoyed pleasurable activities such as spending time with his grandchildren.  He stated that his relationship with his wife was "still good" and he liked their new apartment.  He thought that perhaps not working and that some self-doubt or regret about "parenting matters" affected his mood and contributed to his depression.  The treating psychiatrist assigned a GAF score of 54. 

A March 2013 VA treatment record reflects that the Veteran reported "doing well for the most part" since moving back in with his wife in September 2012.  He still had periods of depression, which he attributed to "longstanding disagreements with her," but focused on "positives" such as enjoying her company.  He still had difficulty with motivation and energy level, reporting that he spent a lot of time watching television, but his mood "for [the] most part [was] pretty good."  He stated that he enjoyed doing pleasurable activities such as spending time with grandchildren and watching sports, and was looking forward to the fishing season and some hiking.  He felt that his anxiety was "fine" with the medication he was taking.  

A June 2013 VA treatment record reflects that the Veteran reported some increased anger, "edginess," and snapping at his wife since moving in to a smaller apartment with her.  His mood was otherwise "pretty good . . . for the most part."  He denied feeling down or significant depressive symptoms since his last appointment.  On mental status examination, his thought process exhibited some minor tangentiality which was redirectable, his motor activity exhibited some slowing, and his cognition was fair in terms of memory and attention.  The treating psychiatrist observed that the Veteran tended to minimizes his difficulties with anger and need for increased coping skills.  The psychiatrist indicated that the Veteran's depression was mostly in remission, with some chronic low grade depressive symptoms or element of chronic low grade dysthymia.  A GAF score of 54 was assigned.  

A September 2013 VA treatment record reflects that the Veteran reported doing "pretty well" until he was "hit" by some family issues related to his stepdaughter.  He stated that he as stressed and saddened to see her struggle, and that this "really impacted his nerves."  He denied feeling down or depressed per se, but felt anxiety.  A GAF score of 54 was assigned. 

An October 2013 VA treatment record reflects that the Veteran's anxiety had reportedly improved with medication.  He denied significant depression.  When asked whether volunteer work or a hobby would improve his anxiety, he responded by "citing everything he does at home including [being in a] caretaking role," as his wife had multiple medical issues.  He denied feeling bored or in need of increased activities.  A GAF score of 54 was assigned. 

A February 2014 VA treatment record reflects that the Veteran reported that he was "fine" and his mood "ok," with periods of feeling upset with things beyond his control.  He stated that the anger and irritability he experiences is brief.  His main concern was with difficulties sleeping. 

A June 2014 VA treatment record reflects that the Veteran still had "some ups and downs."  He reported being "pretty good" in terms of mental health, stating that he walked and enjoyed fishing with his grandchildren, and denied depressive symptoms.  His depressed moods tended to be brief.  His general anxiety level was "manageable" and "a lot less than it used to be."  

The August 2014 VA examination report reflects the VA examiner's findings that the Veteran's major depressive disorder was manifested by depressed mood, anxiety, and disturbances of motivation and mood.  The examiner characterized these symptoms as moderate and resulted in moderate impairment of occupational functioning.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  
This examination report also reflects that the Veteran and his wife "get along," but with frequent arguments.  They had just moved into a new apartment the previous month.  The Veteran maintained positive relationships with his two adult stepdaughters and four granddaughters.  He also reported a good relationship with his mother and father, and was "close" with his two younger siblings.  

The above evidence shows that the Veteran has been found by examiners and treating clinicians to have moderate symptoms associated with his psychiatric disorder.  While he has reported some degree of depression nearly all the time, it has not risen to the level of near-continuous depression affecting the ability to function independently, appropriately and effectively.  Although the March 2011 VA examiner characterized the Veteran's symptoms as "moderate to severe, chronic and continuous," this alone does not establish near-continuous depression to the degree that it generally affected the ability to act independently, appropriately, and effectively.  In this regard, it is the responsibility of the Board to interpret reports of examination "in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  38 C.F.R. § 4.2  Specific to evaluating psychiatric disabilities, the Board "must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination."  38 C.F.R. § 4.126.  The evidence of record and the "whole recorded history" shows a much more variable picture with the Veteran often reporting minimal or no depression.  Indeed, a review of the evidence over a six month period spanning the time before and after the March 2011 VA examination, from January 2011 through June 2011, shows that the Veteran reported "ups and down[s]," an improved mood, and an "excellent" mood.  Just two months after the March 2011 VA examination, in May 2011, the Veteran denied a chronic depressed mood or significant depressive symptoms.  GAF scores of 52 to 60 were assigned during this period, denoting moderate symptoms or functional impairment.  Thus, the March 2011 VA examiner's one-time assessment of "moderate to severe, chronic and continuous" symptoms does not in itself establish symptoms equivalent in severity, frequency and duration to those correlated with a 70 percent rating, including around the time period of this examination.  

The fact that there were short periods of time when the Veteran stayed in his room and watched television, listened to music or played on his computer, or just sat and smoked, does not establish near-continuous depression so severe that it affects the ability to act independently, appropriately, and effectively.  Rather, the evidence shows that the Veteran has not worked since August 2008 due to physical disabilities, and that in the absence of work it has been difficult at times to find the motivation to be productive.  Indeed, the Veteran stated at the April 2009 DRO hearing that on a typical day he would "clean up, dress up" and do chores around the house, and then "retreat to [his] room."  The fact that he did first groom himself and then help with household chores weighs against a finding that his ability to act independently, appropriately, and effectively was affected by near-continuous depression, or that such resulted in deficiencies in most areas.  Moreover, the mere fact that he stayed in his room does not show that his ability to act independently or appropriately was compromised.  The case might be otherwise if, for example, he were supposed to be at work or had some other important responsibility such as taking basic care of family members, and instead stayed in his room as his depression was such that he could not summon the basic momentum to meet such responsibilities.  Instead, the evidence only shows that he was no longer working due to physical disability, was on heavy medication, including narcotic pain medication, and stayed in his room at times when there was no necessity to be elsewhere or engaged in a particular activity.  

The frequency and duration requirements are also not satisfied with respect to these periods of staying in his room, as they were highly intermittent and only lasted a few days at a time, or at most a week at one point.  Again, it bears emphasizing that the mere fact that he would tend to stay in his room does not show that his depression was affecting his functioning even if it played a role, when in general he may simply have found it more comfortable in the absence of other activities.  For example, a January 2008 VA treatment record reflects that the Veteran was "not particularly depressed," but still tended to isolate.  This evidence suggests that his tendency to self isolate had more to do with interpersonal difficulties than with depression, as the Veteran also cited conflict with his wife.  Further, a January 2011 VA treatment record reflects that the Veteran stated that he believed his depression was worse and noted having a tougher time getting out of bed when he did not have anything to do.  This record indicates that his depression was owing to the lack of activity, and not the other way around, and that it was the fact that he did "not have anything to do" which caused him to stay in bed.  In this regard, the evidence shows that his physical disabilities prevented him from working or engaging in recreational activities he used to enjoy such as hiking, and so he may not have had many options in terms of activities that were available to him.  In short, the Veteran's periods of staying in his room does not establish near-continuous depression affecting the ability to act appropriately, independently, and effectively.  

The highly intermittent nature of the Veteran's more significant levels of depression also weighs against the frequency and duration requirement, as it does not amount to near-continuous depression affecting the ability to function independently, appropriately and effectively.  The Veteran described waxing and waning levels of depression, often stating that he was only "minimally" depressed.  For example, the October 2007 VA treatment record reflects that the Veteran was "minimally depressed," and "more irritable."  The January 2008 VA treatment record reflects that the Veteran denied being "particularly depressed at present."  A December 2010 VA treatment record shows that the Veteran denied being chronically depressed, but rather had "good periods" such as during the summer when there was more to do.  These records and other evidence discussed above showing the highly intermittent nature of more significant levels of depression weighs against the near-continuous requirement of depression that affects the ability to act independently, appropriately, and effectively, even if some degree of depression is always present. 

The January 2009 private examination report further reflects that with regard to activities of daily living, the Veteran participated in daily household cleaning chores and prepared meals, but at times had trouble motivating himself to cook.  He also did his own shopping.  This evidence further weighs against near-continuous requirement of depression so severe that it affects the ability to act independently, appropriately, and effectively. 

There may have been highly intermittent short periods of time lasting for two weeks where the Veteran's depression was so severe that it affected the ability to act independently, appropriately, and effectively.  However, these short periods of time do not satisfy the duration or frequency requirement.  For example, it was noted in March 2010 and December 2010 VA treatment records that the Veteran had experienced an increased level of depression for two weeks.  A higher level of depression for two weeks out of one year is not long enough to warrant a staged rating or support a finding of near-continuous depression that results in deficiencies in most areas, when this more severe level of depression was of such short duration.  Indeed, such a short period is much more in keeping with the criteria for a 30 percent rating, which is assigned for symptomatology that results in intermittent periods of inability to perform occupational tasks, but with routine behavior, self-care and conversation normal.  See 38 C.F.R. § 4.130, DC 9434.  

Accordingly, the Veteran's depression does not approximate the criteria for a 70 percent rating, but more nearly approximates the criteria for a 50 percent rating, which is assigned for reduced reliability and productivity (a level of functional impairment necessarily more severe than intermittent periods of inability to perform occupational tasks, since correlated with a higher evaluation) due to disturbances of motivation and mood, flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, and impairment of short- and long-term memory.  See id.  

For the same reasons discussed above with regard to depressive symptoms, the Veteran's anxiety symptoms and panic attacks do not amount to near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran reported daily panic attacks, but did not state that they were near-continuous or even suggest that they were of extended duration.  A December 2010 VA treatment record reflects that the Veteran reported chronic anxiety such as around work, and that the anxiety had worsened twelve to thirteen years earlier.  He described the anxiety as manifested by physical symptoms such as chest pain and pain in his left arm, shortness of breath, some chills, sweats, and tightness in his stomach.  He stated that these symptoms still occur on occasion.  Notably, the fact that the Veteran worked full time and only cited interpersonal difficulties, anger, and difficulties with concentration as the main source of occupational impairment, notwithstanding the fact that his anxiety had been present for over ten years, weighs against a finding of near-continuous anxiety affecting the ability to function independently, appropriately and effectively.  

It is also evident that the Veteran's reported anxiety symptoms and panic attacks overlapped to the extent that the evidence shows that both were highly intermittent.  Specifically, at the December 2008 VA neuropsychological evaluation, the Veteran reported having panic attacks with chest pains and heart palpitations, similar to the anxiety symptoms he described in the December 2010 VA treatment record.  Likewise, the January 2009 private examination report reflects that the Veteran's panic attacks occurred about once per day and were described as a feeling of tightness in the chest and a feeling of confinement, as well as an intense feeling of nervousness.  The Veteran stated that the panic attacks did not lead to the development of formal patterns of avoidance interfering with everyday functioning.  He had experienced panic attacks most of his adult life, but the frequency had "increased somewhat" in recent years.  This evidence shows that his panic attacks and anxiety symptoms were essentially the same and characterized by chest pains, heart palpitations, and an intense feeling of nervousness, and as such, both his anxiety and panic attacks were highly intermittent.  

In any event, he reported that his panic attacks occurred once per day, which weighs against the duration and frequency requirement of near-continuous panic attacks.  In this regard, a 50 percent rating is assigned for panic attacks occurring more than once per week.  Moreover, the Veteran indicated this his anxiety and panic attacks had been present for many years, including when he was working, and yet there is no evidence that they significantly impacted his employment.  Notably, the Veteran reported panic attacks in association with being in crowds, such as at shopping malls, and yet worked as a security guard at a shopping mall without any apparent difficulties in this respect, although he cited other difficulties such as interpersonal conflicts.  He did not state that his panic attacks had worsened since not working, but rather that they have been present for many years.  As noted above, he stopped working due to physical problems.  

Finally, the mere fact that his anxiety and panic attacks may have caused occupational and social impairment does not itself approximate the criteria for a 70 percent rating, which requires near-continuous anxiety or panic attacks affecting the ability to function independently, appropriately, and effectively and causing deficiencies in most areas, including family relations, judgment, and thinking, when the Veteran's anxiety and more-than-weekly panic attacks are already contemplated by the criteria associated with 30-percent and 50-percent ratings under the Rating Formula.  The Veteran's anxiety and panic attacks have also not caused deficiencies with respect to family relations, judgment, and thinking.  Rather, these areas were affected by irritability and cognitive problems associated with his traumatic brain injury, medications, and depression.  Thus, they do not meet the criteria for the level of occupational and social impairment associated with a 70 percent rating.  

In sum, the Veteran's anxiety and panic attacks have not satisfied or approximated the severity, frequency, or duration requirements of near-continuous symptoms affecting the ability to function independently, appropriately, and effectively associated with a 70 percent rating.  Moreover, as explained in the preceding paragraph, they do not more nearly approximate the functional impairment associated with a 70 percent rating.  Both factors must be satisfied to assign this evaluation. 

The Veteran's reported irritability and anger outbursts do not approximate the severity of the impaired impulse control or irritability associated with a 70 percent rating.  In this regard, for example, the January 2009 private examination report reflects that the Veteran described a longstanding pattern of rapid escalation to anger and some impulsivity in terms of verbal aggression.  The severity of irritability associated with a 70 percent rating is indicated by the parenthetical description of it, namely that it is unprovoked and manifested by periods of violence.  

Thus, the fact that the Veteran has generally not exhibited violent behavior or other forms of impaired impulse control similar in severity, and was able to continue working full time despite his irritability and conflicts with others weighs against a finding that these manifestations were equivalent in severity.  As noted in the February 2009 SSA Psychiatric Review Technique, there were no limitations with regard to the Veteran's ability to accept instructions and respond appropriately to criticism, get along with coworkers and peers without distracting them or exhibiting behavioral extremes, and to maintain socially appropriate behavior.  

The Veteran did report once hitting an acquaintance in the chest with a shovel when that person offered him drugs, and the exact nature of this incident is unclear.  However, the VA treatment records are replete with discussions of the Veteran's past history of substance abuse and his concerted efforts to remain substance free, including his distancing himself from others who continued to use controlled substances.  The Veteran's report of hitting a man with a shovel who offered him drugs is more in keeping with this history than with a finding of unprovoked irritability with violence.  Moreover, this one-time incident does not satisfy the frequency and duration requirement, and it is impossible that it could result in deficiencies in most areas, when it only happened once during the pendency of this claim.  

The Veteran also reported being in a up in a "wrestling match" with his supervisor in his April 2009 DRO hearing testimony.  However, this statement is too vague to indicate that this incident amounted to unprovoked irritability with violence.  Moreover, the Veteran has generally denied physical violence, and this one-time incident, without more, is not sufficient to establish this as a general manifestation of the Veteran's depressive disorder, or to find that it has resulted in occupational impairment with deficiencies in most areas.  

Accordingly, the Veteran's irritability and anger outbursts do not approximate the symptomatology associated with a 70 percent rating in terms of severity, frequency and duration (and thus are not equivalent), but rather more nearly approximate the disturbances of mood and difficulty in establishing and maintaining effective work and social relationships associated with a 50 percent rating. 

The Veteran's interpersonal conflicts and other symptoms do not equate in severity to "difficulty in adapting to stressful circumstances" as defined under the criteria for a 70 percent rating, which specify that such difficulty would be so severe as to be characterized by an inability to establish and maintain effective relationships or similar level of severity.  See 38 C.F.R. § 4.130, DC 9434.  In this regard, the Veteran was able to continue working full time despite conflicts with superiors and co-workers, and only stopped working due to physical disability.  Although he had ongoing conflicts with his wife and also conflicts at times with other family members, he continued to live with his family, and eventually moved back in with his wife.  He also reported daily contact with his wife even when separated, and described generally positive relationships with other family members.  Moreover, the clinical findings show no more than moderate limitations in social functioning.  As already noted, the February 2009 SSA Psychiatric Review Technique reflects the examiner's findings of no limitations with regard to the Veteran's ability to accept instructions and respond appropriately to criticism, get along with coworkers and peers without distracting them or exhibiting behavioral extremes, and to maintain socially appropriate behavior.  The Veteran has also generally described enjoying time with his grandchildren, going shopping, and helping with household chores.  The evidence thus weighs against an inability to establish and maintain effective relationships or difficulty adapting to stressful circumstances equivalent in nature to this level of severity.  Rather, the Veteran's interpersonal difficulties more nearly approximate "difficulty in establishing and maintaining effective work and social relationships," which is correlated with a 50 percent rating.  See id.

The Veteran's slurred speech and cognitive difficulties have often been attributed by examiners and treating clinicians to his medications, including narcotic pain medication, and traumatic brain injury residuals.  Nevertheless, even if all such impairment is associated with his depression, it does not equate in severity to 
speech that is intermittently illogical, obscure, or irrelevant or spatial disorientation.  See id.  Rather, the evidence shows that, at worst, the Veteran' thought process exhibited some minor tangentiality which was "redirectable," and that he was otherwise oriented.  The fact that his speech was slow or slurred and that he had difficulties with memory, concentration, and understanding or executing more than simple directions does not equate in severity to speech intermittently illogical, obscure, or irrelevant or spatial disorientation.  Rather, it more nearly approximates 
the criteria for a 50 percent rating, which include circumstantial, circumlocutory, or stereotyped speech, impaired abstract thinking, or impairment of short- and long-term memory, such as retention of only highly learned material or forgetting to complete tasks.  See id.  A 30 percent rating also contemplates mild memory loss, such as forgetting names, directions, or recent events.  See id.  Mental status examinations generally show that the Veteran not have thought impairment in terms of content or process or disorientation, although he has problems with memory, concentration, and cognition.  Accordingly, his speech and cognitive impairment is not equivalent in severity to the criteria for a 70 percent rating, but more nearly approximates the criteria for a 50 percent rating.  

The Veteran has generally denied suicidal ideation apart from one or two instances that lasted no more than a day and which he described as passive and without plan or intent.  The fact that it lasted only for a day or so and occurred only a few times, at most, during the pendency of this claim weighs against a finding that it is equivalent in severity, frequency and duration to the criteria for a 70 percent rating, or that it lasted long enough to warrant a staged rating.  Moreover, even if the mere presence of passive suicidal ideation, however vague or fleeting, by itself is equivalent to the symptom associated with a 70 percent rating, it must also result in the functional impairment associated with that evaluation.  In this case, the evidence shows that it has not caused occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, or thinking, when it lasted for such a short period of time, occurred so rarely, and had no apparent impact on the Veteran's behavior or functioning even when present. 

With regard to personal appearance and hygiene, the Veteran's appearance and hygiene have generally been described as within normal limits.  It was noted at the March 2011 VA examination that the Veteran's hygiene appeared compromised.  However, the examiner found that the Veteran was generally able to maintain personal hygiene and activities of daily living, but struggled with keeping up with grooming and hygiene since not working.  In other words, to the extent the Veteran neglected grooming and hygiene, this was owing to his not working and thus having less motivation to keep up appearances, rather than to depression.  Moreover, the remainder of the VA treatment records, examination reports, and SSA records and examination reports spanning the period of this claim from 2007 to 2014 otherwise show normal appearance and hygiene.  Finally, the evidence shows that it has not resulted in occupational and social impairment with deficiencies in most areas.  Indeed, the February 2009 SSA Psychiatric Review Technique reflects the examiner's finding that the Veteran was able to adhere to basic standards of neatness and cleanliness.  

Finally, the evidence shows that the Veteran has not had any obsessional rituals which interfere with routine activities.  See id.

The Board has also considered the GAF scores assigned during the pendency of this claim, which generally range from 48 to 65, denoting severe symptoms or functional impairment to moderate or mild symptoms or functional impairment.  See DSM-IV.  These scores are not necessarily inconsistent with assignment of a 50 percent rating.  Moreover, to the extent that GAF scores denoting severe symptoms or functional impairment, viewed in isolation, may support symptomatology or functional impairment associated with a 70 percent rating, they are outweighed by the evidence showing that the criteria for a 70 percent rating or higher are not satisfied or approximated, as explained above.  Moreover, these scores cannot be viewed in isolation, but must be considered in the light of the "whole recorded history" and all the evidence of record, and in the context of the overall discussion in the treatment records or examination reports in which they were assigned.  These scores were in fact based on the same evidence reviewed above which, as already discussed, shows that the criteria for a rating greater than 50 percent are not satisfied or approximated.  

The fact that the Veteran has had "mood swings, memory problems, and difficulty with authority figures [which] negatively impacted his job performance and impeded promotion," as stated in the December 2008 VA neuropsychological evaluation report, does not by itself support assignment of a 70 percent rating, when such symptoms and functional impairment just as easily fit into the disability picture associated with a 50 percent rating, which is assigned for reduced reliability and productivity due to impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9434.  The fact that these symptoms and resultant functional impairment are so easily captured by the criteria for a 50 percent rating weighs against a finding that they satisfy the criteria for a 70 percent rating absent evidence of symptomatology equivalent in severity, frequency, and duration to the symptoms associated with this evaluation, such as an inability to establish and maintain effective relationships, speech intermittently illogical, obscure, or irrelevant, or periods of violence.  As discussed above, the Veteran's symptomatology and occupational and social impairment do not satisfy the criteria for a 70 percent rating. 

In sum, the Veteran's symptoms are either not equivalent in severity, frequency and duration to the symptoms corresponding to a 70 percent rating, or do not produce the occupational and social impairment associated with that evaluation.  Both elements must be satisfied to assign this evaluation.  See Vazquez-Claudio, 713 F.3d at 118.  As discussed above, the fact that some of his symptoms may adversely impact work, school, family relations, judgment, thinking, and mood does not establish equivalency, which is a factor independent from the functional impairment produced by such symptoms.  Id. at 116-17.  Accordingly, the Board finds that the Veteran's depressive disorder has more nearly satisfied the criteria for a 50 percent rating during the pendency of this claim.  See 38 C.F.R. § 4.130, DC 9434. 

With regard to staged ratings, although there have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that it has not met or approximated the criteria for a rating greater than 50 percent at any point for the reasons explained above.  In this regard, the rating criteria already take into account the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission, and the Board has explained why even temporary increases in the severity of the Veteran's symptoms did not establish that the criteria for a 70 percent rating or higher were satisfied.  See 38 C.F.R. § 4.126; Vazquez-Claudio, 713 F.3d at 117.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms of depression, anxiety, panic attacks, sleep impairment, disturbances in motivation and mood, memory impairment, irritability, speech impairment, and concentration impairment, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the General Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.

There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder in relation to the schedular criteria, or are not adequately compensated by the 50 percent rating assigned for the entire period under review.  Accordingly, Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114. 

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's major depressive disorder is on appeal before the Board, and as all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted, as they are not within the scope of this appeal. 

Finally, the issue of entitlement to TDIU has been raised as part and parcel of the Veteran's increased rating claim.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought).  The Veteran's currently assigned 50 percent disability rating for his service-connected major depressive disorder does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluation(s).  38 C.F.R. § 4.16(b).

For the reasons discussed above, the evidence weighs against unemployability due to the Veteran's major depressive disorder.  Rather, his physical disabilities have primarily prevented him from working.  If anything, as found by VA examiners and treating clinicians, working and productive activity have helped alleviate his symptoms.  Moreover, the Veteran has never stated that he could not obtain or maintain substantially gainful activity solely due to his psychiatric symptoms.  There is no indication that the Veteran could not return to work as a security guard for example when only the effects of his psychiatric disorder are considered, or that his education and vocational background have limited the types of jobs he can do or are available to him such that his psychiatric disorder has effectively resulted in unemployability.  Finally, the February 2009 SSA psychiatric evaluation (Psychiatric Review Technique) and VA examination reports dated in April 2009, March 2011, and August 2014 uniformly reflect medical professionals' findings that the Veteran's major depressive disorder did not result in unemployability.  These findings reflect the informed conclusions of psychologists or psychiatrists based on review of the Veteran's medical history and their clinical evaluations on examination.  Thus, the probative evidence weighs against unemployability as a result of the Veteran's depressive disorder.  Referral to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is not warranted.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating greater than 50 percent for major depressive disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating greater than 50 percent for major depressive disorder, to include entitlement to TDIU based solely on this disability, is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


